Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-6,10,14,17,19,20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bradley et al (2006/0195159).


1. A method for programming a stimulator device, the stimulator device comprising a plurality of electrodes configured to contact a patient’s tissue, (see figure 3a) the method comprising: 
(a) determining stimulation to be applied at at least two of the electrodes; (see at least ¶55,71,72 which teaches applied stimulation to tissue to evoke a response)
(b) selecting a plurality of candidate pairs of the electrodes to act as sensing electrodes; (see at least ¶69 which teaches an objective measurement for each electrode, and at least ¶55,56,57 which teaches using two electrodes to sense a field potential)
(c) sensing a response to the stimulation at the candidate pairs with the patient in a posture; (see at least ¶71,72)
(d) determining a feature of the sensed response at each of the candidate pairs; (see at least ¶71,72 and figure 10a which shows responses for each electrode)
(e) repeating steps (c) and (d) with the patient in at least one different posture; (see at least ¶84 which teaches taking objective measurements using several different postures)
(f) comparing the determined features for each of the candidate pairs at the different postures to determine one or more optimal of the candidate pairs; (see at least ¶72 which teaches that a variety of current thresholds are detected.  It is considered implicit in Bradley that a comparison is performed so that the lowest threshold can be found.  Alternativley, it is considered to have been obvious that a comparison is performed by looking at the values of nerve response in at least figure 10a and comparing the response of a given electrode to another electrode to determine the lowest value.  As mentioned, each posture would generate a set of nerve responses for each electrode) 
(g) programming the stimulator device with the one or more optimal pairs to be used for sensing with the stimulation.  (see at least ¶51,61, and ¶87 which teaches programming the device)

2. The method of claim 1, wherein the sensed response comprises a stimulation artifact, wherein the stimulation artifact comprises a signal formed by an electric field induced in the tissue by the stimulation. (at least ¶37 teaches that an electric field is produced.  It is considered to be obvious that sensed response include an artifact since artifacts are known to be caused by stimulation.  The sensing performed by Bradley would also sense artifacts due to the stimulation.)

3. The method of claim 1, wherein the sensed response comprises a neural response formed by recruitment of neural fibers in the tissue in response to the stimulation. (see at least ¶71,72)

4. The method of claim 1, wherein the plurality of candidate pairs selected in step (b) exclude the at least two electrodes to which the stimulation is to be applied. (see at least ¶60 which teaches that electrodes can be dedicated as either stimulation or sensing electrodes)

5. The method of claim 1, wherein steps (a), (b), (f), and (g) are performed using an external device in communication with the stimulator device.  (see at least ¶32-34,63 and figure 2.  The physician will program and select the electrodes, as is known in the art, based upon the desired outcome and results)

6. The method of claim 1, wherein the method is performed within the stimulator device. (see at least ¶63.  It would have been obvious to use the stimulator device since it contains all of the required circuitry, and no unpredictable results would occur from using the stimulator to perform the method steps)

10. The method of claim 1, wherein there are three or more postures. (It is considered to be obvious that three or postures be used since no unpredictable results would occur from using three of more postures, and a more complete set of measurements will be made if as many postures are used a practicable.  

14. The method of claim 1, wherein the stimulator device comprises a Spinal Cord Stimulator device. (see at least figure 4b of Bradley)


17. The method of claim 1, further comprising: (1) determining ranges for the feature, wherein each range corresponds to one of the postures, wherein the ranges are determined using the features as determined in step (d) at the different postures for the one or more optimal pairs. (as mentioned above, Bradley is considered to test each electrode at a plurality of different postures.  As seen from at least figure 10a, there can be a range of nerve responses, for example from 1.51mA to 5.0ma.)


19. An external device for programming a stimulator device, the stimulator device comprising a plurality of electrodes configured to contact a patient’s tissue, the external device comprising: control circuitry configured to: (a) determine stimulation to be applied at at least two of the electrodes; (see at least ¶55,71,72 which teaches applied stimulation to tissue to evoke a response)
(b) select a plurality of candidate pairs of the electrodes to act as sensing electrodes; (see at least ¶69 which teaches an objective measurement for each electrode, and at least ¶55,56,57 which teaches using two electrodes to sense a field potential)
(c) sense a response to the stimulation at the candidate pairs with the patient in a posture; (see at least ¶71,72)
(d) determine a feature of the sensed response at each of the candidate pairs; (see at least ¶71,72 and figure 10a which shows responses for each electrode)
(e) repeat steps (c) and (d) with the patient in at least one different posture;  (see at least ¶84 which teaches taking objective measurements using several different postures)
(f) compare the determined features for each of the candidate pairs at the different postures to determine one or more optimal of the candidate pairs; (see at least ¶72 which teaches that a variety of current thresholds are detected.  It is considered implicit in Bradley that a comparison is performed so that the lowest threshold can be found.  Alternativley, it is considered to have been obvious that a comparison is performed by looking at the values of nerve response in at least figure 10a and comparing the response of a given electrode to another electrode to determine the lowest value.  As mentioned, each posture would generate a set of nerve responses for each electrode) 
(g) program the stimulator device with the one or more optimal pairs to be used for sensing with the stimulation. (see at least ¶51,61, and ¶87 which teaches programming the device)

20. A non-transitory computer readable media including instructions executable on an external device for programming a stimulator device, the stimulator device comprising a plurality of electrodes configured to contact a patient’s tissue, wherein the instructions when executed are configured to: (a) determine stimulation to be applied at at least two of the electrodes; (see at least ¶55,71,72 which teaches applied stimulation to tissue to evoke a response)
(b) select a plurality of candidate pairs of the electrodes to act as sensing electrodes; (see at least ¶69 which teaches an objective measurement for each electrode, and at least ¶55,56,57 which teaches using two electrodes to sense a field potential)
(c) sense a response to the stimulation at the candidate pairs with the patient in a posture; (see at least ¶71,72)
(d) determine a feature of the sensed response at each of the candidate pairs; (see at least ¶71,72 and figure 10a which shows responses for each electrode)
(e) repeat steps (c) and (d) with the patient in at least one different posture; (see at least ¶84 which teaches taking objective measurements using several different postures)
(f) compare the determined features for each of the candidate pairs at the different postures to determine one or more optimal of the candidate pairs; (see at least ¶72 which teaches that a variety of current thresholds are detected.  It is considered implicit in Bradley that a comparison is performed so that the lowest threshold can be found.  Alternativley, it is considered to have been obvious that a comparison is performed by looking at the values of nerve response in at least figure 10a and comparing the response of a given electrode to another electrode to determine the lowest value.  As mentioned, each posture would generate a set of nerve responses for each electrode) 
(g) program the stimulator device with the one or more optimal pairs to be used for sensing with the stimulation. (see at least ¶51,61, and ¶87 which teaches programming the device)





Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (2006/0195159) and Dinsmoor et al (2021/0187299).
7. The method of claim 1, wherein the sensed response is sensed differentially using both of the electrodes in each of the candidate pairs. (Bradley is silent as to differential sensing.  However, differential sensing is well known in the art, see at least ¶109,115 of Dinsmoor.  It would have been to use such with the device of Bradley since it would merely yield predictable results ,and such sensing is standard in the art.)



Allowable Subject Matter
Claims 8,9,11-13,15,16,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792